DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment after Final Rejection received on 5 March 2021.  Claims 1, 6, 8 and 14 have been amended.  Claim 5 has been cancelled.  Claims 1-4 and 6-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4 and 6-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach a power meter configured to measure a power characteristic of the subcircuit at a predetermined sampling rate; and a processing circuit configured to receive a power characteristic measurement from the power meter and downsample the power characteristic measurement to a predetermined downsample rate, the processing circuit having a communications interface configured to communicate power consumption data to an external device, the power consumption data based on the power characteristic measurement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to smart/intelligent circuit breaker:
	USPN 9,052,216 B2 to Kamel et al.
	USPN 9,014,996 B2 to Kamel et al.
	USPN 8,447,541 B2 to Rada et al.
	USPN 7,336,514 B2 to Amarillas et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        12 March 2021